UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6138


ALBERT TYRONE JOHNSON,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,     Director,   Virginia    Department    of
Corrections,

                Respondent - Appellee.



                            No. 11-6403


ALBERT TYRONE JOHNSON,

                Petitioner - Appellant,

          v.

HAROLD   W.  CLARKE,     Director,   Virginia    Department    of
Corrections,

                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-01297-CMH-IDD)


Submitted:   November 10, 2011            Decided:   November 17, 2011


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Albert Tyrone Johnson, Appellant Pro Se. John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Albert Tyrone Johnson

seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 (2006) petition (No. 11-6138) and its order

denying leave to appeal in forma pauperis in appeal No. 11-6138

(No. 11-6403).          In No. 11-6138, the district court’s order is

not    appealable       unless     a    circuit     justice       or    judge    issues    a

certificate     of    appealability.             See   28    U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                When the district court denies relief

on    the    merits,        a     prisoner       satisfies        this        standard    by

demonstrating        that       reasonable       jurists     would      find     that    the

district    court’s      assessment        of    the     constitutional         claims    is

debatable    or    wrong.         Slack    v.     McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at    484-85.      We    have      independently         reviewed       the    record    and

conclude    that     Johnson       has    not     made      the   requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal in No. 11-6138.

                                             3
           Turning to appeal No. 11-6403, the denial of in forma

pauperis   status     is    immediately      appealable.         Roberts     v.    U.S.

Dist. Ct., 339 U.S. 844, 845 (1950) (per curiam).                       Because this

court granted Johnson leave to appeal in forma pauperis in No.

11-6138,   we     dismiss     the   appeal        in     No.    11-6403    as     moot.

See Incumaa     v.   Ozmint,    507 F.3d 281,    286    (4th     Cir.    2007)

(setting   forth     the    principles       of   appellate       mootness).        We

dispense   with      oral    argument     because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                         4